
	

113 HR 791 IH: Continuum of Learning Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 791
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Polis (for
			 himself and Mr. Young of Alaska)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend titles I and II of the Elementary and Secondary
		  Education Act of 1965 to strengthen connections to early childhood education
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Continuum of Learning Act of
			 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Findings.
				TITLE I—Improving the academic achievement of the
				disadvantaged
				Sec. 101. Statement of purpose.
				Sec. 102. School improvement.
				Sec. 103. State plans.
				Sec. 104. Local educational agency plans.
				Sec. 105. Academic assessment and local educational agency and
				school improvement.
				Sec. 106. Qualifications for teachers and
				paraprofessionals.
				Sec. 107. Coordination requirements.
				Sec. 108. Prohibited use of assessments for young
				children.
				TITLE II—Preparing, training, and recruiting high-quality
				teachers and principals
				Sec. 201. Purpose.
				Sec. 202. State applications.
				Sec. 203. State use of funds.
				Sec. 204. Local applications and needs assessment.
				Sec. 205. Local use of funds.
				Sec. 206. Definitions.
				Sec. 207. Use of funds for eligible partnerships.
				TITLE III—Miscellaneous
				Sec. 301. Definitions.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.FindingsCongress finds the following:
			(1)Research
			 conclusively shows that children's experiences in the early years of life
			 influence the developing brain and have a significant and lasting impact upon
			 their ability to succeed in school and in life.
			(2)All children
			 deserve access to high-quality early childhood education programs that support
			 their social, emotional, and cognitive development and help prepare them to
			 enter school ready to learn.
			(3)Research
			 conclusively shows that high-quality early childhood education programs lead to
			 an increase in positive outcomes for children in multiple arenas,
			 including—
				(A)improved
			 socialization skills;
				(B)higher early
			 reading and early mathematics skills;
				(C)decreased grade
			 retention;
				(D)decreased special
			 education or remedial education services, or both;
				(E)decreased
			 involvement with the juvenile justice system;
				(F)increased
			 likelihood that children will graduate from high school; and
				(G)increased likelihood of employment, thus
			 helping support America’s long-term national economic strength.
				(4)High-quality early
			 childhood education programs provide parents the means to work and be
			 financially responsible for their families.
			(5)Research
			 conclusively shows the cost-effectiveness of investments in high-quality early
			 childhood education programs, with cost savings ranging from $7 to $17 for
			 every dollar invested.
			(6)Aligning and
			 connecting Federal and State early education efforts with the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is critical to
			 establishing quality care and learning opportunities for children, beginning at
			 birth and continuing through adulthood, thereby closing the achievement gap,
			 and improving high school graduation rates and college enrollment rates.
			(7)Utilizing existing
			 partnerships, as well as instituting new partnerships, between high-quality
			 early childhood education programs, particularly in high-need communities, and
			 elementary schools will provide opportunities for meaningful transitions for
			 children and result in a successful elementary and secondary education
			 experience.
			(8)Under section 1112(b)(1)(K) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)(K)), local
			 educational agencies may, but are not required to, support preschool-age and
			 younger children through direct services or subcontracts with Head Start or
			 other early childhood programs, but more effort is required to ensure that
			 early learning programs and elementary schools are meeting the educational
			 needs of young children.
			(9)There is
			 widespread acknowledgment among experts on child education that prior to
			 entrance in kindergarten, and in the early grades, children remain on a path of
			 development that requires attention to and support for their emotional, social,
			 and physical development and their creativity, curiosity and tenacity.
			(10)Better alignment between early childhood
			 education programs and elementary schools, and greater support for elementary
			 school leadership in instituting more developmentally appropriate and
			 comprehensive learning approaches for young children, are widely acknowledged
			 within the education community as areas ripe for improvement that would lead to
			 better outcomes for children.
			(11)Through several
			 laws enacted in the past 2 decades, Congress has signified its interest in
			 ensuring that young children’s learning opportunities are enhanced by requiring
			 States to develop and implement guidelines and standards to support
			 developmentally appropriate instruction across comprehensive domains of
			 learning.
			IImproving the
			 academic achievement of the disadvantaged
			101.Statement of
			 purposeSection 1001 (20
			 U.S.C. 6301) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 and other types of after high-quality
			 academic;
					(B)by inserting
			 developmentally appropriate after challenging;
			 and
					(C)by inserting
			 and other learning after State academic;
					(2)in paragraph (3),
			 by inserting between students who are children with disabilities and
			 students without disabilities, after minority and nonminority
			 students,;
				(3)in paragraph (6),
			 by inserting and other early learning guidelines after
			 content standards; and
				(4)in paragraph (11),
			 by inserting with community-based providers of early childhood education
			 programs, after educational services,.
				102.School
			 improvementSection 1003(c)
			 (20 U.S.C. 6303(c)) is amended—
				(1)in paragraph (2),
			 by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(4)with respect to
				the elementary schools served by the local educational agencies, demonstrate a
				commitment to long-term, high-quality, evidence-based strategies for school
				improvement through coordination with early childhood education programs and,
				if available, early childhood home visitation programs, as described under
				section 511 of the Social Security Act (42 U.S.C.
				711).
						. 
				103.State
			 plansSection 1111 (20 U.S.C.
			 6311) is amended—
				(1)in subsection
			 (a)(1), by striking and parents, and inserting parents,
			 the State Advisory Council on Early Childhood Education and Care designated or
			 established under section 642B of the Head Start Act and preschool through
			 grade 20 (P–20) councils, to the extent that such councils exist, and other
			 community-based providers of early childhood education
			 programs,;
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by striking standards and challenging student academic achievement
			 standards and inserting standards, student academic achievement
			 standards, and other learning standards (such as social, emotional, and
			 physical development and approaches to learning for children in the early
			 elementary grades and younger children) that are challenging and grounded in
			 the appropriate developmental expectations for children and
			 youth,;
					(B)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
					(C)by inserting after
			 subparagraph (D) the following:
						
							(E)Early learning
				guidelines and early grades standardsNot later than 3 years
				after the date of enactment of the Continuum
				of Learning Act of 2013, the State shall carry out the
				following:
								(i)Early learning
				guidelinesIn collaboration and agreement with the State Advisory
				Council on Early Childhood Education and Care designated or established under
				section 642B of the Head Start Act, the State agency designated to administer
				State programs under the Child Care and Development Block Grant Act of 1990 (42
				U.S.C. 9858 et seq.), and the State educational agency, shall complete a review
				and create or revise, as necessary, the State's early learning guidelines for
				young children in order to promote developmentally appropriate, high-quality
				programs so that the guidelines—
									(I)address infants,
				toddlers, and preschool age children;
									(II)are developed in
				all domains of child development and learning, as appropriate, for each age
				group (including language, literacy, mathematics, creative arts, science,
				social studies, social and emotional development, physical development and
				health, and approaches to learning);
									(III)reflect research
				and evidence-based developmental and learning expectations, including the
				foundation for and progression in how children develop and learn the requisite
				skills and content forward from one stage to the next, including what children
				should know and be able to do;
									(IV)address cultural,
				linguistic, and ability diversity of young children;
									(V)can inform
				teaching practices, improve professional development, and support quality
				services in early childhood education programs;
									(VI)are disseminated
				to parents, educators, and other stakeholders; and
									(VII)for preschool
				age children, appropriately assist in the transition of such children to
				kindergarten; and
									(ii)early learning
				standardsReview and revise, as needed, standards for
				kindergarten through grade 3 to ensure that such standards—
									(I)are developed in
				all domains of child development and learning (including language, literacy,
				mathematics, creative arts, science, social studies, social and emotional
				development, physical development and health, and approaches to
				learning);
									(II)reflect research
				and evidence-based development and learning expectations for each level and
				address cultural, linguistic, and ability-level diversity; and
									(III)across grade
				levels, reflect progression in how children develop and learn the requisite
				skills and content from earlier grades forward, including
				preschool.
									;
					(3)in subsection
			 (c)—
					(A)in paragraph (13),
			 by striking and after the semicolon;
					(B)in paragraph (14),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(15)using funds under this part, the State
				educational agency will develop a plan to encourage local educational agencies
				and individual elementary schools that are participating in a program assisted
				under this part to offer early childhood education programs from birth to the
				age of mandatory school entry in schools and other settings, such as child care
				or Early Head Start or Head Start program carried out under the Head Start Act
				(42 U.S.C. 9831 et seq.), by disseminating information through publications,
				conferences, and other events, that describe how such funds may best be used to
				support such early childhood education programs and evidence-based and
				promising early childhood home visitation programs, as described under section
				511 of the Social Security Act (42 U.S.C.
				711).
							;
					(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking and after the semicolon;
					(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(3)reflect the
				diversity of family cultures, structures, and
				languages.
							;
					(5)in subsection
			 (h)(2)(B)(i)—
					(A)in subclause (I),
			 by striking and after the semicolon; and
					(B)by adding at the
			 end the following:
						
							(III)information that
				shows how children younger than the mandatory age of school entry are served
				directly by the local educational agency, or through contract or other
				collaboration with early childhood programs, including early childhood home
				visitation programs, as described under section 511 of the Social Security Act
				(42 U.S.C. 711), including—
								(aa)the number of
				children served, disaggregated by income, race, and disability status;
								(bb)a description of
				the services received; and
								(cc)the amount each
				local educational agency spent using grant funds awarded under this title on
				services for such children; and
								;
				and
					(6)by striking
			 subsection (l) and inserting the following:
					
						(l)Construction
							(1)Student
				Promotion or GraduationNothing in this part shall be construed
				to prescribe the use of the academic assessments described in this part for
				student promotion or graduation purposes.
							(2)Compulsory
				Education and Special Education ServicesNothing in this title
				shall be construed to limit a child's right to compulsory education under State
				law, or to special education and related services under the Individuals with
				Disabilities Education
				Act.
							.
				104.Local
			 educational agency plansSection 1112 (20 U.S.C. 6312) is amended as
			 follows:
				(1)General plan
			 provisionsSubsection (b)(1) is amended as follows:
					(A)Joint
			 professional developmentIn subparagraph (D), by inserting
			 and joint high-quality, evidence-based professional development between
			 preschool through grade 3 teachers in Head Start programs and, as feasible,
			 other community-based early childhood education programs, after
			 teachers and principals,.
					(B)Ready school
			 needs reviewBy amending subparagraph (E) to read as
			 follows:
						
							(E)a description of
				how the local educational agency will assist each elementary school that is
				served by the local educational agency and that receives assistance under this
				part, in conducting, not less often than once every 3 years (depending on the
				needs of the school), a ready school needs review that—
								(i)will be used by
				the school in developing and implementing policies and procedures that create a
				school environment and classroom practices that—
									(I)support each child
				in meeting State and grade level expectations and challenges, including the
				academic content standards and academic achievement standards under section
				1111(b); and
									(II)support
				successful transitions for children; and
									(ii)includes, at a
				minimum, the needs of the school regarding—
									(I)the use of
				developmentally appropriate (including culturally and linguistically
				appropriate) curricula, classroom materials, teaching practices, instructional
				assessments, and accommodations;
									(II)appropriate
				services and supports for children with disabilities and children who are
				limited English proficient;
									(III)family and
				community engagement policies and practices;
									(IV)building and
				maintaining a school climate that supports positive development and
				learning;
									(V)leadership and
				support for school staff, including—
										(aa)professional
				development for elementary school principals, other school leaders, teachers,
				and specialized instructional support personnel in the development and learning
				of young children and developmentally appropriate practice;
										(bb)the
				assignment of teachers based on degrees and certification or licensure for
				teaching children in prekindergarten through grade 3 and appropriate
				student-to-teacher ratios for such children; and
										(cc)teacher and
				student interactions in the classroom that improve instruction and learning;
				and
										(VI)outreach and
				collaboration with—
										(aa)early childhood
				care and education providers in the school attendance area, including ongoing
				channels of communication on—
											(AA)issues relating to continuity of
				high-quality, developmentally appropriate, and well-aligned standards,
				curricula, classroom practices, and instructional assessment and
				supports;
											(BB)transitions
				between program settings; and
											(CC)other services to
				support learning and development; and
											(bb)other providers
				of services that support learning and development, such as nutrition, health,
				and mental health
				services;
										.
					(C)Allowable
			 useBy striking subparagraph (K) and inserting the
			 following:
						
							(K)if appropriate, a
				description of how the local educational agency will use funds under this part
				to support educational and developmental opportunities for young children from
				birth to the age of mandatory school entry through early childhood education
				programs, including providing full-day and full-year services, or early
				childhood home visitation programs, as described under section 511 of the
				Social Security Act (42 U.S.C.
				711);
							.
					(2)Not an
			 evaluation under IDEASubsection (b)(2) is amended—
					(A)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(B)by adding at the
			 end the following:
						
							(C)to constitute, or
				construed to constitute, an evaluation required under the Individuals with
				Disabilities Education
				Act.
							.
					(3)ConsultationBy
			 striking paragraph (1) of subsection (d) and inserting the following:
					
						(1)ConsultationEach
				local educational agency plan shall be developed in consultation with—
							(A)teachers,
				principals, and administrators (including administrators of programs described
				in other parts of this title);
							(B)other appropriate
				school personnel;
							(C)parents of
				children in schools served under this part; and
							(D)local early
				childhood councils and representatives of community-based early childhood
				education programs, such as Head Start, State-funded prekindergarten programs,
				early intervention programs, and child care
				providers.
							.
				105.Academic
			 assessment and local educational agency and school improvementSection 1116(c)(7)(A) (20 U.S.C. 6316(c)(7))
			 is amended—
				(1)by redesignating
			 clauses (vi), (vii), and (viii), as clauses (vii), (viii), and (ix)
			 respectively; and
				(2)by inserting after
			 clause (v) the following:
					
						(vi)coordinate, as
				appropriate, services for children before the age of mandatory school entry,
				who are enrolled in an early childhood education
				program.
						.
				106.Qualifications
			 for teachers and paraprofessionalsSection 1119(a)(1) (20 U.S.C. 6319(a)(1)) is
			 amended by inserting and to the extent feasible, starting with the
			 2015–2016 school year, that teachers placed in classrooms to teach children in
			 the early grades of elementary school have a specialized early childhood
			 education teaching license, credential, or endorsement before the
			 period.
			107.Coordination
			 requirementsSection 1120B (20
			 U.S.C. 6322) is amended to read as follows:
				
					1120B.Coordination
				requirements
						(a)In
				generalEach local educational agency receiving assistance under
				this part shall—
							(1)coordinate, as
				feasible, with early childhood education programs to carry out the activities
				described in subsection (b); and
							(2)develop agreements
				with Head Start agencies as specified in section 642(e)(5) of the Head Start
				Act to carry out the activities described in subsection (b).
							(b)ActivitiesThe
				activities referred to in subsection (a) are activities that increase
				coordination between the local educational agency and a Head Start agency and,
				to the maximum extent practicable, other entities carrying out early childhood
				education programs, such as State-funded prekindergarten, and child care,
				serving children who will attend the schools served by the local educational
				agency, including—
							(1)developing and
				implementing with local Head Start agency staff and staff from other early
				childhood education programs, a systematic and comprehensive transition
				procedure, which shall include procedures for receiving records regarding such
				children, transferred with the consent of a parent or guardian;
							(2)establishing
				channels of communication between school staff and their counterparts
				(including teachers, social workers, local educational agency liaisons
				designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), and health staff) in such Head
				Start agencies and other entities carrying out early childhood education
				programs, as appropriate, to facilitate coordination of supportive service
				delivery;
							(3)establishing
				ongoing communications between the Head Start agency or other entities carrying
				out early childhood education programs and the local educational agency for
				developing continuity of developmentally appropriate curricular objectives and
				for shared expectations for children's learning and development as the children
				transition to school;
							(4)conducting meetings involving parents,
				kindergarten or elementary school teachers, and Head Start teachers or, if
				appropriate, teachers from other early childhood education programs to discuss
				the developmental and other needs of children and families, and to the
				appropriate instructional and noninstructional services;
							(5)organizing and
				participating in joint high-quality, evidence-based professional development of
				school staff, Head Start program staff, and other early childhood education
				program staff on—
								(A)developmentally
				appropriate curricula and teaching practices;
								(B)family
				engagement;
								(C)support for
				children with disabilities and dual language learners; and
								(D)transitions and
				continuity; and
								(6)linking the
				educational services provided by such local educational agency with the
				services provided by local Head Start agencies and, as feasible, other entities
				carrying out early childhood education programs.
							(c)Coordination of
				regulationsThe Secretary shall work with the Secretary of Health
				and Human Services to coordinate regulations promulgated under this part with
				regulations promulgated under the Head Start Act, including reasonable
				compliance
				measures.
						.
			108.Prohibited use
			 of assessments for young childrenPart I of title I (20 U.S.C. 6571 et seq.)
			 is amended by adding at the end the following:
				
					1909.Prohibited use
				of assessments for young childrenFunds available under this title may not be
				used for child assessments for children from birth through grade 2 for any of
				the following:
						(1)Assessments that
				provide or lead to rewards or sanctions for individual children, teachers,
				early childhood education programs, or schools.
						(2)A single
				assessment used as the primary or sole method for assessing program
				effectiveness.
						(3)Evaluating such
				children other than for—
							(A)improving
				instruction or classroom environment;
							(B)targeting
				high-quality, evidence-based professional development;
							(C)determining the
				need for health, mental health, disability, or family support services;
							(D)informing the
				quality improvement process at the State level;
							(E)program evaluation
				for the purposes of program improvement and parent information; or
							(F)research conducted
				as part of a national
				evaluation.
							.
			IIPreparing,
			 training, and recruiting high-quality teachers and principals
			201.PurposeSection 2101 (20 U.S.C. 6601) is
			 amended—
				(1)in paragraph (1), by striking
			 and after the semicolon;
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (1) the following:
					
						(2)enhance the
				knowledge of elementary school principals and other school administrators in
				early childhood development and learning and to build ongoing relationships
				with early childhood education programs to create a continuum of
				developmentally appropriate and effective learning;
				and
						.
				202.State
			 applicationsSection 2112(b)
			 (20 U.S.C. 6612(b)) is amended—
				(1)in paragraph (1), by inserting and
			 positive child development and learning for children in the early elementary
			 grades and younger after student academic
			 achievement;
				(2)by redesignating paragraphs (4) through
			 (10) and (11) and (12) as paragraphs (5) through (11) and (13) and (14),
			 respectively;
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)A description of
				how the State educational agency, in collaboration with other agencies that
				oversee early childhood development and education programs and the State
				Advisory Council on Early Childhood Education and Care designated or
				established under section 642B of the Head Start Act, will ensure that
				high-quality, evidence-based professional development activities assisted under
				this subpart reflect research and best practices across all domains of child
				development and learning.
						;
				and
				(4)by inserting after
			 paragraph (11), as redesignated by paragraph (2), the following:
					
						(12)A description of
				the State’s plan for reforming, by not later than the end of the 2015–2016
				school year and consistent with section 2113(c)(1), teacher certification or
				licensing requirements that reflect the specialized knowledge and skills needed
				for teachers of children in the early grades of elementary school and younger
				children, and elementary school principal certification or licensing
				requirements to reflect knowledge of child development and
				learning.
						.
				203.State use of
			 fundsSection 2113(c) (20
			 U.S.C. 6613(c)) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)Reforming teacher
				and principal certification (including recertification) or licensing
				requirements to ensure that—
							(A)teachers have the necessary subject matter
				knowledge and teaching skills in the academic subjects that the teachers teach
				and the necessary specialized knowledge of child development and learning for
				those teachers working with children in the early grades of elementary school
				and younger children, including knowledge of State early learning guidelines
				and State early grade standards, and understanding of child instructional
				assessment, including observational assessment, to improve instruction and
				services for children;
							(B)principals have
				the instructional leadership skills, including collaboration with other early
				childhood education providers and support services, and knowledge of child
				development and learning to help teachers teach and students learn;
							(C)teacher certification (including
				recertification) or licensing requirements are aligned with challenging State
				academic content standards and State early learning guidelines, including a
				separate certification for teachers of early childhood education for the early
				grades of elementary school and younger children; and
							(D)teachers have the
				subject matter knowledge and teaching skills, including technology literacy,
				and principals have the instructional leadership skills and knowledge of child
				development and learning and collaboration with early childhood education
				providers, necessary to help—
								(i)students meet challenging State student
				academic achievement standards, and State early learning guidelines and State
				early grade standards; and
								(ii)promote
				appropriate and effective transitions from early childhood education programs
				to
				school.
								;
				(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by inserting or coaching after mentoring;
			 and
					(B)in subparagraph
			 (B), by inserting and State early learning guidelines, as
			 appropriate after academic achievement standards;
					(3)in paragraph (4),
			 by inserting teachers with a specialized certification or licensure in
			 early childhood education for the early grades of elementary school,
			 after core academic subjects,;
				(4)by redesignating
			 paragraphs (7) through (18) as paragraphs (9) through (20),
			 respectively;
				(5)by inserting after
			 paragraph (6) the following:
					
						(7)Developing
				high-quality, evidence-based professional development opportunities—
							(A)for principals,
				superintendents, and local educational agency staff with responsibility for
				curriculum, assessment, special education, and teacher professional
				development, to gain knowledge of—
								(i)child development
				and learning (including cognitive, social, emotional, and physical development
				and approaches to learning) of children from birth through the early grades of
				elementary school; and
								(ii)developmentally
				appropriate practices to support children’s positive development and learning;
				and
								(B)to create
				collaborations with community-based early childhood education programs for
				joint high-quality, evidence-based professional development and transition
				activities for young children and families.
							(8)Providing joint
				high-quality, evidence-based professional development for elementary school
				teachers and staff with early childhood education program staff, for—
							(A)a shared
				understanding and communication of continuity of expectations for students in
				all domains of learning and development (including language, literacy,
				mathematics, creative arts, science, social studies, social and emotional
				development, physical development and health, and approaches to
				learning);
							(B)appropriate
				curricula and instructional assessment practices;
							(C)family engagement;
				and
							(D)transition between community-based early
				childhood education programs and
				school.
							;
				(6)in paragraph (9),
			 as redesignated by paragraph (4), by inserting and other after
			 the academic;
				(7)in paragraph (12),
			 as redesignated by paragraph (4), by inserting teacher mentoring or
			 coaching, after peer networks,;
				(8)in paragraph (17),
			 as redesignated by paragraph (4), by inserting , including scholarships
			 with compensation rewards linked to attaining an associate's degree or a
			 bachelor's degree in early childhood education after
			 2001);
				(9)in paragraph (18),
			 as redesignated by paragraph (4), by striking State academic content
			 standards and all that follows through the period and inserting
			 State academic content standards, student academic achievement
			 standards, State early learning guidelines, and State assessments, to improve
			 instructional practices and improve student academic achievement and areas of
			 development that support student cognitive development in the early elementary
			 grades and in younger children.; and
				(10)in paragraph
			 (20), as redesignated by paragraph (4), in subparagraph (A), by inserting
			 preschool teachers (including in community-based programs) and
			 after placement of.
				204.Local
			 applications and needs assessmentSection 2122(b) (20 U.S.C. 6622(b)) is
			 amended—
				(1)in paragraph (1)(A)—
					(A)in clause (i), by striking and State
			 assessments and inserting State early learning guidelines, and
			 State assessments; and
					(B)in clause (ii), by
			 inserting age and developmentally appropriate before
			 curricula;
					(2)in paragraph (4),
			 by inserting , including joint high-quality, evidence-based professional
			 development with other early childhood education program providers such as Head
			 Start providers and providers receiving State prekindergarten funds
			 after local programs; and
				(3)in paragraph (9),
			 by striking subparagraphs (A) through (D) and inserting the following:
					
						(A)teach and address
				the needs of children in the early grades of elementary school and younger
				children with different learning styles, particularly students with
				disabilities, students with special learning needs (including students who are
				gifted and talented), students with limited English proficiency;
						(B)improve student
				behavior in the classroom and identify early and appropriate interventions to
				help students described in subparagraph (A) learn;
						(C)engage families in
				their child's education in a meaningful, and culturally and linguistically
				appropriate, manner;
						(D)understand and use
				data and assessments to improve classroom practice and student learning;
				and
						(E)understand and
				implement effective, developmentally appropriate curricula, teaching, and
				instructional assessment practices for children in the early grades of
				elementary school and younger children in all domains of learning and
				development (including language, literacy, mathematics, creative arts, science,
				social studies, social and emotional development, physical development and
				health, and approaches to learning), and including the principles of universal
				design for
				learning.
						.
				205.Local use of
			 fundsSection 2123(a) (20
			 U.S.C. 6623(a)) is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by inserting teachers with a certificate or license in
			 early childhood education for the early grades of elementary school and younger
			 children, after core academic subjects,;
				(2)in paragraph
			 (3)(B), by striking clauses (i) through (v) and inserting the following:
					
						(i)involve
				collaborative groups of teachers and administrators;
						(ii)involve joint
				high-quality, evidence-based professional development with other early
				childhood education programs (including Head Start programs, child care
				programs, and State funded prekindergarten programs) on developmentally
				appropriate curricula, assessments for instructional improvement, and other
				supports of children’s development and learning and shared expectations for
				transitions from preschool to kindergarten and the early elementary
				grades;
						(iii)provide training
				in how to teach and address the needs of students with different learning
				styles, particularly students with disabilities, students with special learning
				needs (including students who are gifted and talented), and students with
				limited English proficiency;
						(iv)provide training
				in child development and learning (including cognitive, social, emotional, and
				physical development and approaches to learning) of children from birth through
				the early grades of elementary school;
						(v)provide training
				in methods of—
							(I)improving student
				behavior in the classroom; and
							(II)identifying early
				and appropriate interventions to help students described in clause (iii)
				learn;
							(vi)provide training
				to enable teachers and principals to involve parents in their child's
				education, especially parents of limited English proficient children and
				immigrant children;
						(vii)provide training
				on how to understand and use data and assessments to improve classroom practice
				and student learning; and
						(viii)provide
				training on how to implement the principles of universal design for
				learning.
						;
				(3)by redesignating
			 paragraphs (7), (8), and (10) as paragraphs (8), (9), and (10), respectively;
			 and
				(4)by inserting after
			 paragraph (6) the following:
					
						(7)Carrying out
				high-quality, evidence-based professional development for elementary school
				principals and other school administrators in early childhood development and
				education, including—
							(A)knowledge of child
				development and developmentally appropriate curricula and teaching
				practices;
							(B)collaboration with
				community-based early childhood education programs, such as Head Start
				programs, Early Head Start programs, and child care programs;
							(C)meaningful
				engagement of families in children’s learning and development; and
							(D)support for
				teachers in the early grades of elementary school to use developmentally,
				culturally, and linguistically appropriate curricula and teaching
				practices.
							.
				206.DefinitionsSection 2131(1)(B) (20 U.S.C. 6631(1)(B)) is
			 amended by inserting an organization that represents early childhood
			 education programs in community settings, after a principal
			 organization,.
			207.Use of funds
			 for eligible partnershipsSection 2134(a)(2) (20 U.S.C. 6634(a)(2)) is
			 amended by striking subparagraph (A) and inserting the following:
				
					(A)ensure that the
				individuals—
						(i)are able to use
				challenging State academic content standards and student academic achievement
				standards, and State assessments, to improve instructional practices and
				improve student academic achievement; and
						(ii)who serve children in the early grades of
				elementary school and younger children, are able to use State early learning
				guidelines and the full range of domains (cognitive, physical, social,
				emotional, and approaches to
				learning);
						.
			IIIMiscellaneous
			301.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
				(1)by redesignating paragraphs (17) through
			 (43) as paragraphs (18) through (44), respectively;
				(2)by inserting after
			 paragraph (16) the following:
					
						(17)Early childhood
				education programThe term early childhood education
				program has the meaning given the term in section 103 of the Higher
				Education Act of
				1965.
						;
				(3)in paragraph (35)(A) (as redesignated by
			 paragraph (1))—
					(A)in clause (i), by
			 striking the teachers teach and inserting as well as
			 other learning standards (such as social, emotional, and physical development
			 and approaches to learning);
					(B)in clause (iii),
			 by inserting and other learning after academic
			 content;
					(C)in clause (v)(II),
			 by striking or short term; and
					(D)in clause
			 (viii)(I), by striking content standards, and inserting
			 content and other learning standards (such as social, emotional, and
			 physical development and approaches to learning), and State early learning
			 guidelines,; and
					(4)by adding at the
			 end the following:
					
						(45)Universal
				design for learningThe term universal design for
				learning has the meaning given the term in section 103 of the Higher
				Education Act of
				1965.
						.
				
